PER CURIAM.
Appellant appeals the revocation of his probation pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the revocation of appellant’s probation and sentence, but we remand for the trial court to enter a written order of revocation of probation that specifies the conditions appellant was found to have violated. A.T.J.F. v. State, 78 So.3d 57 (Fla. 4th DCA 2012); Ruiz v. State, 78 So.3d 57, 58 (Fla. 4th DCA 2012).

Affirmed; remanded.

POLEN, HAZOURI and LEVINE, JJ., concur.